Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a method for manufacturing a beet juice, the method comprising:
a first step of washing a beet and baking the washed beet at a temperature ranging from200°C to 300°C for 30 seconds to one minute;
a second step of juicing the baked beet;
a third step of low-temperature ripening the beet juice at a temperature ranging from 0 °Cto 10 °C for three days to four days; and
a fourth step of mixing the low-temperature ripen beet juice with a carrot juice, an applejuice, and a lemon juice.

Group II, claim(s) 8, drawn to a beet juice beverage with an increased intestinal digestion and absorption rate, comprising:
a low temperature-ripen beet juice obtained by baking a peeled beet at a temperatureranging from 200 °C to 300 °C for 30 seconds to one minute, juicing the baked beet, and low-temperature ripening the juiced beet at a temperature ranging from 0 °C to 10 °C for three days tofour days;
a carrot juice;
an apple juice; and
a lemon juice.

Group III, claim(s) 9-14, drawn to an anti-oxidative healthy food, comprising a low temperature-ripen beet juice obtainedby baking, juicing, and low temperature ripening a peeled beet, a carrot juice, and an apple juice.


	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Sherwood et al (US 2008/0050498 A1) teach the technical feature of: POWDERED PROTEIN BEVERAGE MIX AND METHODS OF apples, beets, carrots, etc. [0093];  heating the admixture to a temperature ranging from about 140.degree. F. to about 188.degree. F. for a time period adequate to inactivate microbes which may be present in the admixture (thus baking is one way of heating); cooling the admixture to a temperature of about 40.degree. F. or less [0071] (thus low temperature ripening), therefore, there is no special technical feature in the application.  Applicant is noted that even though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655